NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-4, 6-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a tube and fin heat exchanger, comprising: wherein a ratio of a vortex generator height from the fin surface to a span between adjacent fins of the plurality of fins is between 0.01 and 1. wherein the vortex generator has an aspect ratio of streamwise length to height from the fin surface greater than 1.
The closest prior art reference is Torii (2004/0194936 A1):
 Torii discloses a tube and fin heat exchanger, comprising: a plurality of heat exchange tubes configured for flowing a refrigerant therethrough; a plurality of fins disposed such that the plurality of heat exchange tubes pass through a plurality of tube openings in the plurality of fins; and a plurality of vortex generators extending from a fin surface of the plurality of fins, the plurality of vortex generators arranged to define nozzle like passages at the heat exchange tubes;
However, Torii does not disclose wherein a ratio of a vortex generator height from the fin surface to a span between adjacent fins of the plurality of fins is between 0.01 and 1. wherein the vortex generator has an aspect ratio of streamwise length to height from the fin surface greater than 1.
Further, there appears to be no reason to modify the apparatus of Torii to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763